IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40331
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE SALAZAR-VELOZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-98-CR-594-ALL
                      --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Salazar-Veloz (“Salazar”) appeals his guilty-plea

conviction for illegal reentry into the United States following

deportation, in violation of 8 U.S.C. § 1326(a) and (b).   He

argues that the magistrate judge who performed his allocution

failed to explain the nature of the charges against him and

ensure that he understood them, as required by Fed. R. Crim.

P. 11(c)(1) (“Rule 11(c)(1)”).   Because there is no indication




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40331
                               -2-

that the alleged error would have affected Salazar’s “substantial



rights,” it did not rise beyond the level of harmless error.     See

United States v. Johnson, 1 F.3d 296, 298, 302 (5th Cir. 1993)

(en banc).

     AFFIRMED.